Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of T.S., a Juvenile                    Appeal from the County Court at Law of
                                                     Harrison County, Texas (Tr. Ct. No. 5112).
No. 06-22-00037-CV                                   Memorandum Opinion delivered by Justice
                                                     Stevens, Chief Justice Morriss and Justice
                                                     van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                     RENDERED OCTOBER 6, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk